DETAILED ACTION
This action is responsive to the Application filed 01/23/2020.
Accordingly, claim s 1-4 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Blaine et al, USPubN: 2020/0068909 (herein Blaine) in view of Noone et al, USPubN: 2020/0166909 (herein Noone) and Green et al, USPubN: 2020/0276680 (herein Green)
	As per claim 1, Blaine discloses a learning device comprising: 
	an input processor (see control system from below; control system – para 0007, 0035-0036; controller 40, system 18- Fig. 1) and a learning processor (see machine learning from below), 
	wherein the input processor acquires a physical quantity (processing system, conveyor …  characteristics of workpieces, size and shape of the workpieces – para 0077; volume and/or weight of the workpiece – para 00103) related to a cutting process (para 0092-0093), and inputs a state variable (para 0092-0093: para 0051-0056; parameter characteristics … length, width, aspect ratio, thickness profile, flatness, contour, perimeter size and shape, volume and/or weight … are transmitted to a control system 18 – para 0077; Fig. 1 - Note1: optical camera attached to control system 18 – para 0079; instructs a vision system to capture … paths of the cutters – para 0040 – to help determine variance, changed state and any shape, path deviation in tracking volume of the workpiece as well as … discontinuities, depressions, concavities and contours – para 0103 – reads on input processor to provide via a image capturing, latest information or workpiece characteristics or variable state – portioned/trimmed workpiece … contour of the workpiece, cutter paths – para 0094; see para 0103 -  to a machine learning module or processor ) based on the physical quantity (volume and/or weight … are transmitted to a control system 18 – para 0077; volume and/or weight – para 0087) to the learning processor (machine learning – para 0095).
	A) Blaine does not explicitly disclose 
	the learning processor updates, based on a measured cutting result, an evaluation model that derives an evaluation of the cutting process based on the state variable.
	Learning or information recognized from a machine learning in Blaine can be feedback to an operator for post-ML actions or evaluation to be considered over state of the workpiece (input at the machine level, particular shapes or features - para 0095); hence evaluation from a machine learning returned feed into an operator evaluation to derive cutting process or machine level input based on shape or features is recognized.
	Green discloses continually refining neural network models via deep-learning of ML model (para 0014) - on basis of time series being pre-trained as LSTM time-series prediction, classification (para 0057) – the refining using neural networks to support evaluation (para 0080) in regard to improving harardous conditions for a cutting or drilling process (para 0021, 0024, 0054)
	Noone discloses adaptive control of a manufacturing process (cutting, turning, milling, drilling, boring process – para 0005) in real-time using machine learning, the training data (para 
	Therefore, as state variable is being passed into a machine learning as set forth above, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement feedback from a machine learning processing system in Blaine so that the learning processor associated therewith would update, based on a measured cutting result, an evaluation model that derives an evaluation of the cutting process – per Noone ML re-evaluation of control  parameters, and Green’s NN refinement - based on the state variable; because
	evaluation extended from repetitive training and learned data therefrom can progressively reinforce designer or operator evaluation or decision making towards improving a manufacturing or cutting process as per Blaine, and use insights or finding as feedback from a previous machine learning to update an evaluation process via iterative stages of simulation, training or deeper learning model execution, the fine-tuning effect thereby would avert re-introduction of undesirable hazards to Blaine’s cutting process, eliminate faults down to a most granular level, derive via regressive evaluation approach a set of most effective actions or controls for implementing process operations, in terms of an implementation adaptation to achieve a most resource-effecient and fault-free solution for implementing a industrial process.
	As per claim 3, Blaine discloses a cutting process evaluation system comprising: 
	 the learning device of claim 1 (refer to claim 1); and an output processor that derives the evaluation by using the evaluation model updated by the learning device (refer to rationale A in claim 1).
	Blaine does not explicitly disclose 
	a sensor that measures a physical quantity related to a cutting process;
	Noone machine learning method discloses use of manufacturing-integrated sensors (para 0005) or radiation sensor (para 0007) or realtime control loop sensor (para 0051), current or noise algorithm-integrated sensor (para 0197, 0223), image/vision sensor (para 0224) process characterization data, rate sensor (para 0230,0249), force sensor (para 0279) in support for neural network applications (paa 0250)
	Green also discloses use of sensors associated with the power tool; including gyroscope sensor, magnetometer sensor, flow rate sensor (para 0057), electromagnetic sensor (para 0008, 0054), motion sensor (para 0010, 0016-0017, 0041, 0047-0048) Hall-effect sensor (para 0051), environmental sensor (para 0026) mechanical range and optical ranging sensor, workpiece range sensor (para 0053,0055)
	Based on the characterization and volume of workpiece material (volume and/or weight … are transmitted to a control system 18 – para 0077; volume and/or weight – para 0087) to be submitted for a cutting process, workpiece conveyor and post-process evaluation in Blaine, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Blaine’s processing environment, the material conveyor path and cutting equipment and workpiece setting so that at leat one sensor is provided with the workpiece path and conveyor context, to measure a physical quantity – using a workpiece range sensor or motion sensor in Green, a rate sensor and image sensor in Noone -  related to a cutting process; because
	Information sensed in realtime to measure quantity of material subjected to an industrial process or cutting operation can dictate immediate mechanical settings and allocation of proper energy required of the variety of resources that operate/act upon the quantity of workpiece material received, and spatial data or motion data – as measureed from the above sensors disposition - associated with the volume being conveyed into a industrial (cutting) machining process would also dictate provision of mechanical configuration or arranged equipment controls to dynamically meet the physical and moving state of the material disposed in a given orientation or velocity standpoint, e.g. thereby to achieve a time-efficient and precise cut.
Claims 2, 4 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Blaine et al, USPubN: 2020/0068909 (herein Blaine) in view of Noone et al, USPubN: 2020/0166909 (herein Noone) and Green et al, USPubN: 2020/0276680 (herein Green); further in view of Imgrut et al, USPubN: 2004/0007041 (herein Imgrut) and Bleich et al, USPubN: 2006/0095059 (herein Bleich) 
	As per claim 2, Blaine does not explicitly disclose learning device of claim 1, wherein
 	(i) the cutting process is a punching process in which a workpiece is punched with a punch, and the input processor acquires, as the state variable, a load acting on the workpiece during the punching process, 
	(ii) the acquired state variable being at least one of a sound generated by the punching process, a vibration generated by the punching process, a shear rate during the punching process, a clearance between the punch and a die, and a temperature of the workpiece during the punching process.
	Imgrut discloses a cripping press equipped with a cutting punch (claim 6, pg. 3; Fig. 6) where force arising to support the crimping tool include force sensor (para 0021) associated with vertical raise of the cutting punch; hence sensing a load (force sensor) acting on the target material subjected to the punch press is recognized.
	Bleich discloses a cutting apparatus where tissue material subjected as workpiece into the cutting channels is subjected to abrasive cutting (see Abstract) per effect of sharpened blade cutter (para 0362) achieved in conjunction with edges forming by a punch, the system equipped with measuring means to sense energy delivered (para 0055) such as a sound (para 0379) or a sensor for that effect (claim 22, pg. 41); hence, sensing means to capture sound component such as part of the sensed energy associated with a cutter/punch combination is recognized.
	Sensors used to track characteristics of workpiece in motion or disposed spatially for a cutting process is shown in Green (optical ranging sensor, workpiece range sensor (para 0053,0055) and in Noone in terms of various type (image/vision sensor (para 0224) process characterization data, rate sensor (para 0230,0249), force sensor (para 0279)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sensors as set forth in Green and Noone, in support for measuring volume, flow and motion state or spatial disposition of the workpiece in Blaine so that the acquired state variable is (a) a sound generated by a punching process comprised with the cutting process as set forth in Bleich from above, using sound measuring or sensor means, the acquired state variable associated with a cutter/punch combination further including (b) a load acting associated with pre-loading a punch as measured by a force sensor as in Imgrut;  because
	use of a punch to complement a cutting process would necessarily benefit from the loaded punch associated with the punch for a cutting result to be clean and effectively consumated and sound and punch force loading measuring implemented as sensor for such operation can be translated via computer means into quantified measures that can be made into visual or graphical  representation describing (1) the efficiency of operational portion comprised in a cutting process for use or assessement by a operator or a engineer and (2) the energy amount applied to achieve such efficiency.
	As per claim 4, Blaine does not explicitly disclose (cutting process evaluation system of claim 3), 
	(i) wherein the cutting process is a punching process in which a workpiece is punched with a punch, and the sensor includes at least one of a load sensor that measures a load acting on the workpiece during the punching process, 
	(ii) a sound sensor that measures a sound generated by the punching process, and a position sensor that measures a position of the punch.
	But use of load sensor and sound sensor to respectively measure load force of a punch combined with a cutter and sound associated with releasing the punch load has been rendered obvious per rationale in claim 2; hence cutting process process in which a workpiece is punched with a punch, and the sensor is used as a load sensor for measuring a load acting on the workpiece during the punching process, and a sound sensor is for measuring a sound generated by the punching process, a position sensor (per the sensors in Noone and Green) for measuring a position of the punch in relation to its workpiece would have been obvious for the same reasons set forth in rationale of claim 2 from above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 24, 2022